Case 5:20-cv-02439-JWH-SHK Document 18-3 Filed 02/08/21 Page 1 of 5 Page ID #:109



   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
                               UNITED STATES DISTRICT COURT
  11
                              CENTRAL DISTRICT OF CALIFORNIA
  12
  13
        MARY YOON, individually and on               Case No. 5:20-cv-02439-JWH-SHK
  14    behalf of all others similarly situated,
                                                     [PROPOSED] ORDER
  15                        Plaintiff,               GRANTING DEFENDANTS’
                                                     JOINT MOTION TO DISMISS
  16           v.                                    PLAINTIFF’S CLASS ACTION
                                                     COMPLAINT
  17    LULULEMON USA INC. and
        QUANTUM METRIC, INC.,
  18                                                 Date:     April 9, 2021
                            Defendants.              Time:     9:00 a.m.
  19                                                 Judge:    Hon. John W. Holcomb
                                                     Ctrm:     2
  20
  21                                                 Complaint filed: Nov. 19, 2020
  22
  23
  24
  25
  26
  27
  28

                     [PROPOSED] ORDER GRANTING DEFENDANTS' JOINT MOTION TO DISMISS
        sf-4423815
     Case 5:20-cv-02439-JWH-SHK Document 18-3 Filed 02/08/21 Page 2 of 5 Page ID #:110



1                                      [PROPOSED] ORDER
2             Before the Court is Defendants Lululemon USA Inc.’s (“Lululemon”) and
3      Quantum Metric, Inc.’s (“Quantum”) Joint Motion to Dismiss Plaintiff’s Class
4      Action Complaint. Pursuant to Federal Rule of Civil Procedure 12(b)(6),
5      Defendants move the Court for an order dismissing, with prejudice, Plaintiff
6      Yoon’s claims for violations of Section 631 and 635 of the California Invasion of
7      Privacy Act (“CIPA”) and for invasion of privacy under the California
8      Constitution.
9             Having considered the papers filed in support of, and in opposition to, the
10     motion, and the oral argument of counsel, the files and records in this action, and
11     for good cause shown, IT IS HEREBY ORDERED THAT Defendants’ Motion to
12     Dismiss is GRANTED, and Plaintiff’s Class Action Complaint is dismissed with
13     prejudice.
14            A Rule 12(b)(6) motion to dismiss should be granted when the complaint
15     fails “to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.
16     Twombly, 550 U.S. 544, 570 (2007). Here, Plaintiff fails to plausibly allege claims
17     for violations of CIPA Sections 631 and 635 and for invasion of privacy under the
18     California Constitution.
19            Plaintiff’s Section 631 Claim. Plaintiff’s Section 631 claim fails for
20     multiple reasons. First, both Lululemon and Quantum fit within the well-
21     established party exception to CIPA, as both were parties to the alleged
22     communication. In re Facebook, Inc. Internet Tracking Litig., 956 F.3d 589, 607
23     (9th Cir. 2020) (Facebook III); Powell v. Union Pac. R.R. Co., 864 F. Supp. 2d
24     949, 955 (E.D. Cal. 2012) (“Published cases are in accord that section 631 applies
25     only to third parties and not participants”). Here, both Quantum and Lululemon
26     were parties to the purported communication because Lululemon voluntarily and
27     intentionally embedded Quantum’s script in its website and the presence of
28
                                                    1
                    [PROPOSED] ORDER GRANTING DEFENDANTS' JOINT MOTION TO DISMISS
       sf-4423815
     Case 5:20-cv-02439-JWH-SHK Document 18-3 Filed 02/08/21 Page 3 of 5 Page ID #:111



1      Quantum’s script on the website was conspicuously disclosed in Lululemon’s
2      Privacy Policy. Second, Defendants did not intercept the “contents” of Plaintiff’s
3      alleged communication because Quantum’s platform does not capture payment
4      card information and the remaining information Plaintiff alleges Quantum and
5      Lululemon captured (from her specifically) constitutes nonactionable “record
6      information.” See In re Zynga Privacy Litig., 750 F.3d 1098, 1107–09 (9th Cir.
7      2014) (user’s Facebook ID and the address of the webpage from which the user’s
8      request to view another webpage was sent “does not constitute the contents of a
9      communication”); Cousineau v. Microsoft Corp., 992 F. Supp. 2d 1116, 1127
10     (W.D. Wash. 2012) (“[T]he term contents does not include location information.”).
11     Third, Plaintiff does not allege beyond a mere “formulaic recitation of the elements
12     of a cause of action” how the “contents” or her purported communication were
13     intercepted “in transit.” See Twombly, 550 U.S. at 555; see also In re Vizio, Inc.,
14     Consumer Privacy, Litig., 238 F. Supp. 3d 1204, 1227–28 (C.D. Cal. 2017)
15     (granting motion to dismiss where plaintiffs made only conclusory allegations of
16     the purported interception during transmission). Moreover, Quantum’s software
17     could not have intercepted the “contents” of any purported communication “in
18     transit” because any information it captures is encypted and pseudonymized before
19     the information leaves the user’s device. And fourth, Lululemon discloses in its
20     Privacy Policy that it uses analytics services like Quantum’s and that it collects
21     certain aspects of a customer’s visit to its website. As such, Plaintiff manifested
22     her assent to the capture of the alleged information.
23            Plaintiff’s Section 635 Claim. Plaintiff’s claim under Section 635 is equally
24     unsuccessful. First, there is no private right of action under Section 635 as a
25     private person cannot be “injured by a violation” of the section, which criminalizes
26     the manufacture, possession, sale, or transport of “any device which is primarily or
27     exclusively designed or intended for eavesdropping upon the communication of
28
                                                 2
                    [PROPOSED] ORDER GRANTING DEFENDANTS’ JOINT MOTION TO DISMISS
       sf-4423815
     Case 5:20-cv-02439-JWH-SHK Document 18-3 Filed 02/08/21 Page 4 of 5 Page ID #:112



1      another.” Cal. Penal Code § 635(a). Second, Plaintiff lacks Article III standing.
2      See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). And, third, by Plaintiff’s
3      own admission, Quantum’s platform is for “marketing analytics”; as such, it does
4      not constitute a “device” primarily or exclusively designed for eavesdropping.
5             Plaintiff’s Invasion of Privacy Claim. Plaintiff also fails to plausibly allege
6      that Lululemon’s use of Quantum’s platform meets the “high bar” required to state
7      a claim for invasion of privacy under the California Constitution. Low v. LinkedIn
8      Corp., 900 F. Supp. 2d 1010, 1025 (N.D. Cal. 2012). Plaintiff fails to establish a
9      reasonable expectation of privacy because she was on notice that Defendants were
10     collecting the information at issue, which she voluntarily provided when she
11     decided to make a purchase on Lululemon’s website. See In re Yahoo Mail Litig.,
12     7 F. Supp. 3d 1916, 1037-38 (N.D. Cal. 2014); Hill v. Nat’l Collegiate Athletic
13     Ass’n, 7 Cal. 4th 1, 36-37 (1994). Additionally, Quantum’s platform does not
14     collect any highly sensitive or confidential information, like credit card
15     information, and any other manually entered personally identifying information
16     (PII) that is captured is encrypted before it leaves the user’s device, with only
17     Lululemon having the ability to decrypt it. Courts have consistently held that the
18     collection (and disclosure, which Plaintiff does not even allege occurred here) of
19     the type of information captured by Quantum’s platform does not constitute the
20     egregious breach of the social norms necessary to establish an invasion of privacy
21     claim. See In re Google, Inc. Privacy Policy Litig., 58 F. Supp. 3d 968, 985 (N.D.
22     Cal. 2014); In re iPhone Application Litig., 844 F. Supp. 2d 1040, 1063 (N.D. Cal.
23     2012); Low, 900 F. Supp. 2d at 1025; Ruiz v. Gap, Inc., 540 F.Supp.2d 1121,
24     1127–28 (N.D. Cal. 2008), aff'd, 380 F. App’x 689 (9th Cir. 2010).
25     ///
26     ///
27     ///
28
                                                  3
                    [PROPOSED] ORDER GRANTING DEFENDANTS’ JOINT MOTION TO DISMISS
       sf-4423815
     Case 5:20-cv-02439-JWH-SHK Document 18-3 Filed 02/08/21 Page 5 of 5 Page ID #:113



1             Accordingly, Defendants’ Joint Motion to Dismiss is GRANTED and
2      Plaintiff’s Class Action Complaint is DISMISSED with prejudice.
3             IT IS SO ORDERED.
4
         Dated:
5                                                 The Honorable John W. Holcomb
                                                  United States District Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 4
                    [PROPOSED] ORDER GRANTING DEFENDANTS’ JOINT MOTION TO DISMISS
       sf-4423815
